          Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 1 of 21



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

NORTH CAROLINA DIVISION OF                     §
SERVICES FOR THE BLIND, N.C.                   §
DEPARTMENT OF HEALTH AND                       §
HUMAN SERVICES                                 §
                                               §
              Plaintiff                        §
                                               §
v.                                             §                Case No. FY
                                               §
UNITED STATES OF AMERICA, by and               §
through HONORABLE PATRICK M.                   §
SHANAHAN, Acting U.S. Secretary of             §
Defense, HONORABLE MARK                        §
THOMAS ESPER, Secretary of the Army,           §
and CONTRACTING OFFICER                        §
(Attention: GARY L. STEVENS) for               §
ARMY SOLICITATION                              §
No. W9124J-18-R-0025,                          §
                                               §
              Defendant                        §

               COMPLAINT FOR PRELIMINARY INJUNCTIVE RELIEF

       NOW COMES Plaintiff, North Carolina Division of Services for the Blind, N.C.

Department of Health and Human Services, by and through undersigned counsel, and files this

Complaint for Preliminary Injunctive Relief, pursuant to Rule 65 of the Federal Rules of Civil

Procedure, against Defendant United States of America, acting by and through (1) Honorable

Patrick M. Shanahan, Acting U.S. Secretary of Defense, (2) Honorable Mark Thomas Esper,

Secretary of the Army, and (3) Contracting Officer (Attn: Gary L. Stevens) (collectively the

“Army”) with respect to Army Solicitation No. W9124J-18-R-0025 (“Solicitation”) for food

services at Fort Bragg, N.C., alleging the Army’s violation of the Randolph-Sheppard Vending

Stand Act, 20 U.S.C. §§ 107 et seq., as amended, (hereafter “Randolph-Sheppard Act or “R-

SA”) with respect to the evaluation of Plaintiff’s offer for the Solicitation. Plaintiff seeks an


                                               1
             Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 2 of 21



injunction to prevent the Army’s continued evaluation of proposals and other actions with

respect to the Solicitation and to prevent award of any contract pursuant to the Solicitation for

food services at Fort Bragg, NC, pending the latter of (i) an arbitration conducted and decided in

accordance with to the R-SA with respect to the Army’s violations of the R-SA and this Court’s

review thereof as a final agency action in accordance with the Administrative Procedure Act, or

(ii) Plaintiff is awarded the contract.

                                          I.   PARTIES

        1.      Plaintiff, North Carolina Division of Services for the Blind, N.C. Department of

Health and Human Services, is the State Licensing Agency (“SLA”) for North Carolina pursuant

to the R-SA, 20 U.S.C. §§ 107a(a)(5), 107a(e), and 107b. (herein referred to as “NC-SLA”).

        2.      Defendant, United States of America, is acting in part by and through Honorable

Patrick M. Shanahan, Acting U.S. Secretary of Defense, and Honorable Mark Thomas Esper,

Secretary of the Army. Pursuant to Rule 4(i)(1) (A) and (B) of the Federal Rules of Civil

Procedure, both Secretaries Shanahan and Esper, acting in their official respective capacities,

may be served with the summons and this Complaint by delivering a copy to Honorable William

Barr, Attorney General of the United States, Department of Justice, 950 Pennsylvania Avenue,

N.W., Washington, D.C. and by delivering a copy of the summons and this Complaint to the

United States Attorney for the Western District of Texas. Defendant is acting principally by and

through the Contracting Officer for Solicitation No. W911SF-18-R-0001, who currently is Mr.

Gary L. Stevens, Mission and Installation Contracting Command, MICC-Fort Sam Houston.

The designation of “Contracting Officer” for Solicitation No. W9124J-18-R-0025 and any

Contract resulting therefrom is intended to include any successors to Mr. Gary L. Stevens,

whether at Fort Sam Houston or any other installation (specifically including, but not necessarily




                                                2
              Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 3 of 21



limited to, Ft. Bragg, NC)1. Pursuant to Fed. R. Civ. P. 4(i)(2), the Contracting Officer may be

served by sending a copy of the summons and this Complaint by certified mail to Mr. Gary L.

Stevens at his business address of 2205 Infantry Post Road, Bldg. 603, Fort Sam Houston, Texas

78234.

                                 II. JURISDICTION AND VENUE

         3.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331, 1346 as this

civil action arises under the laws of the United States, namely the Randolph-Sheppard Act, 20

U.S.C. §§ 107 et seq., as amended, and the Administrative Procedure Act, 5 U.S.C. §§ 701 et

seq., as amended. See, e.g. Kansas v. SourceAmerica, 874 F. 3d 1226, 1251 (10th Cir. 2017).

Additionally, this Court has jurisdiction under the All Writs Act, which empowers federal courts

to “issue all writs necessary or appropriate in aid of their respective jurisdictions and agreeable to

the usages and principles of law.” 28 U.S.C. § 1651.

         4.      Although NC-SLA has initiated an arbitration action against Defendant pursuant

to the R-SA, such filed arbitration does not act as a bar or impediment to this Court’s jurisdiction

over the issues presented in this Complaint. See Kentucky v. United States ex rel. Hagel, 759

F.3d 588, 597-599 (6th Cir. 2014) (completing arbitration under the R-SA is not a jurisdictional

prerequisite). Additionally, failure to complete arbitration under the R-SA before filing this

Complaint is not a jurisdictional prerequisite either. Id. at 599-600.

         5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 in that a

substantial part of the events, acts, or omissions giving rise to the claims in this action were




1
    While Gary L. Stevens at Ft. Sam Houston is the procuring contracting officer (“PCO”) for
    the subject Solicitation and award of the contract emanating from the Solicitation, it is
    believed that the actual administration of performance of the awarded contract will be by the
    administrating contracting officer (“ACO”) located at Ft. Bragg, NC.


                                                  3
            Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 4 of 21



caused or done by Contracting Officer Stevens and other Army contracting personnel at Fort

Sam Houston, Texas, which is in this district.

                                   III. NATURE OF THE CASE

       6.      The Randolph-Sheppard Act provides employment and economic opportunities

for blind persons by establishing a “priority” for operation of “vending facilities” on Federal

property, like the food services contract being solicited by the Army at Fort Bragg.

       7.      Enacted in 1936, the Randolph-Sheppard Act was amended in 1974, on which

occasion Congress explained its motivating principles in significantly strengthening benefits and

protections of blind persons under the R-SA, as follows: “The dignity and pride engendered by

the development of skills and entrepreneurial ability represent the finest example of a healthy,

vigorous, compassionate society combined with the true expression of an American ideal – self-

respect, independence, and meaningful contribution to that society.” S Rep. No. 93-937 at 14

(1974) quoted in Kentucky ex rel. Education and Workforce Development Cabinet, Kentucky

Office for the Blind v. United States, 2014 WL 7375566 (W.D. Kentucky Dec. 29, 2014).

       8.      In furtherance of these objectives, Congress mandated that priority be given to the

appropriate SLA and its blind vendor on all contracts for “cafeteria” operations on federal

property. 20 U.S.C. § 107d-3(e). “Cafeterias” are construed to include food service operations

at military installations like Fort Bragg. Nish v. Cohen, 247 F.3d 197 (4th Cir. 2001).

       9.      Defendant expressly made the Solicitation subject to the priority of the R-SA but

Plaintiff alleges that Defendant is violating the R-SA in its evaluation of NC-SLA’s proposal for

the Solicitation which NC-SLA submitted for an on behalf of its licensed blind vendor, Timothy

Jones (“Jones”).




                                                 4
             Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 5 of 21



                               IV.       FACTUAL ALLEGATIONS

       10.      NC-SLA is the incumbent contractor for the food services contract at Fort Bragg,

N.C. (“Current Contract”). Timothy Jones is the blind vendor, licensed by the NC-SLA and

assigned to perform the Current Contract. 20 U.S.C. §§ 107, 107a(6), 107e(1).

       11.      At issue is Army Solicitation No. W9124J-18-R-0025, which invited proposals

for performance of the food services at Fort Bragg, NC (“Future Contract”).

       12.      In its Solicitation, the Army expressly stated, in relevant part, as follows:

                1.     The Randolph-Sheppard Act (R-SA) applies to this requirement.

                       a. All offerors are hereby notified that this solicitation is subject to the R-

                           SA and the priority it affords to blind vendors for operation of military

                           dining facilities. The blind have a priority right to operate dining

                           facilities on federal property.

Solicitation, Section I.B.1, page 112 of 126, set forth as part of Attachment 1 to this Complaint.

       13.      The Army’s Solicitation further stated in relevant part, as follows:

                I.     Evaluation Factors for Award

                       a. Basis for contract award.

                           *         *      *

                           (2) The Randolph-Sheppard Act (R-SA) applies to this

                           solicitation, therefore, priority will be given to the State

                           Licensing Agency (SLA) pursuant to the R-SA. The priority

                           established by the R-SA applies to award of contracts for

                           operations of cafeterias on Federal property.




                                                  5
             Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 6 of 21



Solicitation, Evaluation Factors for Award, page 120 of 126, part of Attachment 1 to this

Complaint.

       14.      In accordance with the R-SA, applicable regulations, and the Solicitation, NC-

SLA timely submitted a proposal to Defendant for the Solicitation for and on behalf of Jones, its

licensed blind vendor.2

       15.      Plaintiff alleges that the Army is not providing the priority afforded by the R-SA

and as promised by the Solicitation; and, upon information and belief, Plaintiff alleges that the

Army is actively engaged in an evaluation of Plaintiff’s proposal for the Solicitation in a manner

which violates the R-SA.

       16.      The R-SA provides a specific and exclusive remedy of arbitration in accordance

with R-SA arbitration processes and procedures to resolve disputes between a federal agency and

a state licensing agency involving alleged violations of the R-SA. 20 U.S.C. §§ 107d-1(b) and

107d-2; 34 C.F.R. § 395.37.

       17.      Pursuant to the provisions of the R-SA, 20 U.S.C. §§ 107d-1(b) and 107d-2, the

NC-SLA has filed a Complaint for Arbitration with the Secretary of Education alleging that the

Army has stated, in written answers to questions posed and incorporated in the Solicitation, its

intention to violate the R-SA and to deny to Plaintiff the priority provided by the R-SA and

promised by the Army’s Solicitation. A true and correct copy of the Complaint in Arbitration is

appended hereto as Attachment 2.

       18.      The NC-SLA’s Arbitration Complaint was filed with the Secretary of Education

prior to the NC-SLA’s submission of its proposal to the Army’s Solicitation. This was in



2
    This process is summarized in Georgia Vocation Rehabilitation Agency v. United States,
    2:19-cv-00045, 2019 WL 2320878 at *2 (S.D. Ga. May 30, 2019) quoting Kansas v.
    SourceAmerica, 874 F.3 1226, 1231-32 (10th Cir. 2017).


                                                6
             Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 7 of 21



accordance with federal procurement policy that an offeror’s objections to erroneous or

ambiguous terms which are apparent in a federal solicitation are waived unless made prior to

submitting the offer. Blue & Gold Fleet, L.P. v. United States, 492 F.3d 1308 (Fed. Cir. 2007).

       19.      Plaintiff NC-SLA is an actual offeror for the subject Solicitation, which offer was

submitted on behalf of its licensed blind vendor, Jones.

       20.      Upon information and belief, Defendant is currently evaluating offers for the

subject Solicitation but no award of the Future Contract has been made.

       21.      Plaintiff will suffer irreparable harm unless the Army is enjoined from proceeding

with evaluation of proposals and other procurement activities in a manner which violates the R-

SA and unless the Army is enjoined from awarding the Future Contract to any offeror other than

NC-SLA pursuant to the Solicitation until after (i) an arbitration under the R-SA has determined

whether the Army has violated and continues to violate the R-SA as provided at 20 U.S.C. §§

107d-1(b) and 107d-2 and at 34 C.F.R. § 395.37 and (ii) judicial review thereof in accordance

with the R-SA at 20 U.S.C. § 107d-2 and the Administrative Procedures Act, 5 U.S.C. §§ 701 et

seq., as amended.

       22.      For reasons stated herein, Plaintiff is otherwise entitled to the injunctive relief

requested for the reasons set forth herein.

       23.      All conditions precedent to relief, if any, have occurred or have been performed.

            V. THE ARMY’S VIOLATIONS OF THE RANDOLPH-SHEPPARD ACT

       A.       Violation 1: Army Disregards Sole Authority of the Secretary of Education
                to Determine Whether the Blind Vendor Can Perform Food Service
                Operation at Ft. Bragg at a Reasonable Cost.

       24.      As regards determination of price reasonableness of the NC-SLA’s proposal, the

R-S Act at 20 U.S.C. § 107d-3(e) provides as follows:




                                                 7
             Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 8 of 21



       e. Regulations establishing priority for operation of cafeterias:
       The Secretary [of Education], through the Commissioner [of the Rehabilitation
       Services Administration], shall prescribe regulations to establish a priority for
       operation of cafeterias on Federal property by blind licensees when he
       determines, on an individual basis and after consultation with the head of the
       appropriate installation, that such operation can be provided at a reasonable cost
       with food of high quality comparable to that currently provided to employees,
       whether by contract or otherwise. (Emphasis and bracketed material added).
       25.      The regulation promulgated pursuant to the cited statute to establish this statutory

priority for blind licensees is 34 C.F.R. § 395.33(a) which states, in relevant part, as follows:

       § 395.33 Operation of cafeterias by blind vendors
       (a) Priority in operation of cafeterias by blind vendors on Federal property shall
           be afforded when the Secretary determines, on an individual basis, and after
           consultation with the appropriate property managing department, agency, or
           instrumentality, that such operation can be provided at a reasonable cost,
           with food of a high quality comparable to that currently provided employees,
           whether by contract or otherwise. (Emphasis added.)
       26.      Concerned about ambiguous language in the Solicitation which could be

interpreted as being incompatible with the authority of the Secretary of Education to determine

the cost reasonableness of the blind vendor’s proposed operation in accordance with 20 U.S.C.

§ 107d-3(e), the NC-SLA posed the following written question to the Army’s procurement

personnel:

       NC-SLA’s Question 61: In the Randolph-Sheppard Act at 20 U.S.C. § 107d-
       3(e), Congress mandated that the Secretary of Education will determine whether
       the blind licensee (through the State licensing agency’s proposal) can provide a
       food service operation at Ft. Bragg for a reasonable cost. The Solicitation makes
       no mention of the Secretary or her price reasonableness determination. Please
       confirm that the Army will adhere to the statutory requirement that the Secretary
       of Education – and not the Contracting Officer or any other Army official – will
       determine that price reasonableness of the State licensing agency’s proposal.
This question was published in Solicitation 003, Attachment Q, Attachment 3 hereto (3rd page).




                                                  8
               Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 9 of 21



         27.      The Army responded to NC-SLA’s Question 61 as follows:

         Army Answer No. 61. The Secretary of Education does not render or create any
         Source Selection document relating to Price Reasonableness.        It is the
         responsibility of the Contracting Officer to render any Price Reasonableness
         Determinations.
Id.
         28.      The Army’s answer contradicts the sole authority vested by Congress in the R-SA

at 20 U.S.C. § 107d-3(e) for the Secretary of Education, not a contracting officer, to determine

the price reasonableness of the blind vendor’s proposed operation of the food services contract as

reflected in the SLA’s proposal.

         29.      Despite the plain language of the statute – “when he determines on an individual

basis” – the Army maintains that the Secretary of Education plays no role whatsoever in

determining the cost reasonableness of the blind vendor’s operation as proposed in the SLA’s

offer.

         30.      Aggrieved by the Army’s action, determined by the NC-SLA to be in violation of

the R-SA, the NC-SLA exercised its right under the R-SA to “file a complaint with the Secretary

who shall convene a panel to arbitrate the dispute.” R-SA 20 U.S.C. 107d-1(b). The NC-SLA’s

Arbitration Complaint, Attachment 2 hereto, at page 2-4.

         31.      Although the Army was served by the NC-SLA’s Arbitration Complaint on or

about May 24, 2019, the Army has taken no action as of the date of this filing to bring itself in

compliance with 20 U.S.C. § 107d-3(e) and remains in violation of the R-SA.

         B.       Violation 2. Army Refusal to Confirm that NC-SLA’s Proposal Need Only
                  Be “Reasonable” in Cost Not “Lowest”.

         32.      The Army Solicitation established evaluation criteria as follows:




                                                   9
            Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 10 of 21



       Evaluation Factors for Award
       I.      Evaluation Factors for Award.
       a.      Basis for contract award.
       (1)    Award will be made to a single offeror whose timely offer is deemed
       responsible IAW FAR, whose proposal conforms to the solicitation requirements
       and whose proposal, judged by an overall assessment of the evaluation criteria
       and other considerations specified in this solicitation, represents the Lowest
       Priced Technically Acceptable (LPTA) offer.
       (2)     The Randolph-Sheppard Act (R-SA) applies to this solicitation, therefore,
       priority will be given to the State Licensing Agency (SLA) pursuant to the R-SA.
       The priority established by the R-SA applies to the award of contracts for
       operation of cafeterias on Federal property. After initial evaluation and based on
       the ratings of each proposal against all evaluation criteria, a Competitive Range
       shall be established comprised of all of the most highly rated proposals.
See Solicitation page 120 of 126, Attachment 1 hereto.
       33.     It was unclear to NC-SLA whether the Army intended to apply only paragraph (2)

above to the NC-SLA’s proposal or intended to apply both paragraphs (1) and (2) to the NC-

SLA’s proposal. In other words, would NC-SLA be given priority in award only if the NC-SLA

proposal was lowest in price?

       34.     In an effort to clarify this issue, NC-SLA posed Question 60 to the Army as

follows:

       NC-SLA Question 60. How will the Agency ensure the requirements of the RS-
       A are followed with regard to evaluation of the SLA’s proposal in the context of
       this RFP that is otherwise subject to award as a LPTA under [FAR] 52.212-02?
       Please clarify the RFP to state that the LPTA criteria for selection of the awardee
       will NOT be applied to the proposal submitted by the SLA.
See Solicitation Amendment 003, Attachment Q, attached as Attachment 3 hereto, third page.
       35.     NC-SLA thought this was a straightforward question: did LPTA apply to the

SLA or not? Rather than a “yes” LPTA does apply, or “no” LPTA does not apply to the NC-

SLA’s proposal, the Army responded as follows:




                                               10
          Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 11 of 21



       Army’s Answer No. 60. The Agency will ensure that the requirements of the R-
       SA are followed by adhering to and complying with all laws and regulations
       relevant to the acquisition of FFS. The Agency will utilize LPTA in accordance
       [with] accepted DOD Source Selection Guidelines and with the understanding
       that the priority established under R-SA for State Licensing Agencies will be
       followed.
Id.
       36.     As shown, when given the chance to disavow any intention of applying “Lowest

Price” criterion to the NC-SLA’s proposal, the Army equivocated.

       37.     The fact that the Army refers to “utilize LPTA” in its Answer to NC-SLA’s

Question 60 can only be interpreted as an intention by the Army to apply LPTA criteria to the

NC-SLA’s proposal. Otherwise, the Army would have simply and plainly stated that the NC-

SLA’s proposal was not subject to LPTA evaluation criteria.

       38.      Because the Army did not clearly and unequivocally confirm in a simple

sentence that LPTA criteria did not apply to NC-SLA proposal, NC-SLA has protected its rights

by objecting to this procurement deficiency prior to the submission of offers by filing an

Arbitration Complaint with the Secretary in accordance with the R-S Act, 20 U.S.C. §§ 107d-

1(6) and 107d-2.

       39.     Pursuant to the R-S Act, particularly 20 U.S.C. § 107(d-3(e), the NC-SLA’s

proposal is entitled to priority in award merely by being reasonable in price as determined by the

Secretary of Education, not lowest in price.

       40.     If the NC-SLA’s proposal must be lowest in price, there is no priority at all

extended to the NC-SLA. The Army’s failure to disavow, in clear and unmistakable terms, an

intention to subject the NC-SLA to LPTA evaluation criteria constitutes a violation of the R-S

Act at 20 U.S.C. § 107d-3(e). Despite the Army’s being aware since receipt of NC-SLA’s

Arbitration Complaint, on or about May 24, of NC-SLA’s objection to the Army’s lack of clarity



                                               11
          Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 12 of 21



on its intention to apply, in violation of the R/SA, LBTA criteria to NC-SLA’s proposal, the

Army has offered no denial to NC-SLA’s allegation, has made no clarification, has given no

further explanation, and has not taken corrective action.

                                 VI.     R-SA ARBITRATION

       41.     The R-SA at 20 U.S.C. § 107d-1(b) provides, in relevant part as follows:

                       Whenever any State licensing agency [like NC-SLA] determines
                       that any. . . [federal agency, like the Army, here]. . . is failing to
                       comply with the provisions of this Act or any regulations issued
                       thereunder. . . such licensing agency may file a complaint with the
                       Secretary [of Education] who shall convene a panel to arbitrate the
                       dispute pursuant to [20 U.S.C. § 107d-2] and the decision of such
                       panel shall be final and binding on the parties except as otherwise
                       provided in this Act.

       42.     The R-SA at 20 U.S.C. § 107d-2 further provides, in relevant part, as follows:

               § 107d-2 Arbitration

               a.  Notice and hearing. Upon receipt of a complaint filed under [20 U.S.C. §
                  107d-1], the Secretary [of Education] shall convene an ad hoc arbitration
                  panel as provided in subsection (b). Such panel shall, in accordance with the
                  provisions of [5 U.S.C. §§ 701 et seq.]
               b. Composition of panel; designation of chairman; termination of violations.

                                             *              *           *

               (2) . . . . If the panel appointed pursuant to paragraph (2) finds that the acts or
               practices of any [federal agency] are in violation of this Act or any regulation
               issued thereunder, the head of such. . . agency. . . shall take other action as may
               be necessary to carry out the decision of the panel.

       43.     Arbitration pursuant to the R-SA is the comprehensive and exclusive remedial

scheme for administering allegations by a State licensing agency of violations by a federal

agency of the R-SA.

       44.     Because of this exclusivity of R-SA arbitration, traditional avenues for resolving

procurement issues at the Court of Federal Claims, pursuant to the Tucker Act, 28 U.S.C. § 1491,




                                                 12
             Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 13 of 21



or before the Government Accountability Office pursuant to the Competition in Contracting Act

of 1984, 31 U.S.C. §§ 3551-3556, are unavailable. See Colorado Dept. of Human Services v.

United States, 74 Fed. Ct. 229 (2006) (Tucker Act); Georgia Business Enterprise Program-

Vocational Rehabilitation Agency, Comp. Gen. Dec. B-416182.2 (November 23, 2018)(CICA).

        45.     However, “[s]overeign immunity bars the arbitration panel (or a federal court)

from granting a State licensing agency damages in the event the Army is found to have violated

the Act. Commonwealth of Kentucky, Education and Workforce Development Cabinet, Office

for the Blind v. United States ex rel. Hagel, 759 F.3d 588, 599-600 (6th Cir. 2014) accord;

Kansas v. United States, 171 F Supp. 3d 1145, 1155-56 (D. Kansas 2016) (“Without an

injunction, [the Kansas SLA] would suffer substantial economic loss for which no remedy [at

law] exists even if it prevails in arbitration.”)

        46.     Consequently, the proper course of action is “a stay or an injunction against

contract award pending arbitration.” Randolph-Sheppard Vendors of America v. Weinberger,

795 F.2d 90, 110 (D.C. Cir. 1986).

              VII.   PLAINTIFF’S ENTITLEMENT TO INJUNCTIVE RELIEF

        A.      Generally

        47.     NC-SLA is entitled to injunctive relief enjoining Defendant from proceeding with

the follow-on procurement while the arbitration is pending before the Department of Education.

        48.     In deciding whether to grant a temporary restraining order and preliminary

injunction, the Court considers four factors: (1) the plaintiff’s likelihood of success on the merits;

(2) whether the plaintiff may suffer irreparable harm absent the injunction; (3) whether granting

the injunction will cause harm to others; and (4) the impact of an injunction upon the public

interest. Fish v. Kobach, 840 F.3d 710, 723 (10th Cir. 2016); Petrella v. Brownback, 787 F.3d




                                                    13
          Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 14 of 21



1242, 1257 (10th Cir. 2015); Att’y Gen. of Oklahoma v. Tyson Foods, Inc., 565 F.3d 769, 776

(10th Cir. 2009). No single factor is dispositive. Trial courts are to balance the four factors and

not consider them prerequisites to the issuance of a temporary restraining order or preliminary

injunction.

       49.     A plaintiff “may be protected against future harm not yet realized through a

prospective injunction.” M. D. by Stukenberg v. Abbott, 907 F.3d 237, 253 (5th Cir. 2018)

(citing Helling v. McKinney, 509 U.S. 25, 33 (1993) (stating that “[i]t would be odd to deny an

injunction to inmates who plainly proved an unsafe, life-threatening condition in their prison on

the ground that nothing yet had happened to them[,]” and “a remedy for unsafe conditions need

not await a tragic event”); Hoptowit v. Spellman, 753 F.2d 779, 783–84 (9th Cir. 1985); Gates v.

Collier, 501 F.2d 1291, 1304 (5th Cir. 1974)). It is “not necessary that a wrongful act have been

actually committed before a court of equity will interfere, since if this were required it would in

most cases defeat the very purpose for which the relief is sought, by allowing the commission of

the act that the complainant seeks to restrain.” 43A C.J.S. Injunctions § 49. Federal district

courts have authority to enjoin future conduct when the facts show that a "future breach is

threatened" or there is conduct that "indicates future noncompliance" with a controlling rule or

standard. Westmoreland Coal Co., Inc. v. Intl. Union, United Mine Workers of Am., 910 F.2d

130, 138 (4th Cir. 1990); accord Restatement (Second) of Torts § 933 (1979) (injunction may

issue where there is “action or inaction that, under the circumstances, shows that there is a

dangerous probability that [the defendant] will commit a tort”).

       50.     In similar circumstances, federal district courts have exercised their jurisdiction to

issue a temporary restraining order or to grant a preliminary injunction to maintain the status quo

while an SLA’s challenge under the R-SA is pending before an arbitration panel. See Georgia




                                                14
            Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 15 of 21



Vocational Rehabilitation Agency, supra, 2019 WL 2320878 at *7 citing eight other federal

district court decisions including Johnson v. United States, No. EP-14-cv-00317-DCG, 2014 WL

12540469, at *10 (W.D. Tex. Sept. 12, 2014).

       B.       Four Factors Test

             1. NC-SLA is Likely to Succeed on the Merits of the Arbitration.

                    a. The Secretary’s sole authority under the R-SA to determine price
                       reasonableness of the NC-SLA’s proposal

       51.      The plain language of R-SA at 20 U.S.C. § 107d-3(e) unambiguously and

unequivocally directs that the Secretary of Education shall determine whether a blind vendor’s

operation of “cafeterias” (including military food service contracts like the one at Fort Bragg)

can be provided at a reasonable cost. Congress mandated “when he determines on an individual

basis” in reference to the Secretary’s authority to judge the price reasonableness of the blind

vendor’s food service operation as proposed in the NC-SLA’s offer.

       52.      The import of this plain language has been confirmed by the R-SA arbitration

decisions, which hold that the Secretary, and not the Contracting Officer, has the statutory

authority to determine whether the blind vendor’s operation can be provided at a reasonable

cost. See Georgia Vocational Rehabilitation Agency, supra, 2019 WL 2320878 at *14 (citing

decisions by arbitration panels in Colorado and Ohio). These arbitration decisions also confirm

that the Secretary may not be excluded from the process, as the Army intends to do here. See

id. As the Ohio arbitration panel explained: “[T]he statutory and regulatory scheme make it

clear that an SLA’s bid cannot be rejected without consulting with the Secretary of Education

who makes the final decision.” Id. (quoting arbitration panel decision).




                                               15
          Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 16 of 21



        53.      In answer to NC-SLA’s Question 61 the Army stated its intention not to involve

the Secretary at all in the determination of the price reasonableness of Jones’ food service

operation at Fort Bragg as reflected in the NC-SLA’s proposal for the subject Solicitation.

        54.      The Army states its Contracting Officer alone makes the determination of price

reasonableness of the NC-SLA’s proposal. The Contracting Officer is nowhere mentioned in the

R-SA.

                    b. Under the R-SA, the NC-SLA’s proposed price need only be
                       reasonable, not lowest.

        55.      Closely aligned with the first point of who determines the reasonableness of the

SLA’s proposed price, is the second point that pursuant to the R-SA the NC-SLA’s proposal

price need only be reasonable, not lowest.

        56.      If the NC-SLA’s proposed price had to be lowest of all offers submitted, then

obviously the SLA would receive no “priority” at all under the R-SA. The R-SA priority is

manifested in two ways: the Secretary’s determination as regards the SLA’s proposed pricing

and that the SLA’s proposed price need only be “reasonable” in the Secretary’s judgment.

        57.      The likelihood of NC-SLA’s success on the merits of these two issues is summed

up by the following: “[The] bidding system allows the Secretary to determine whether the blind

operator’s cost is ‘reasonable’” and the blind vendor is entitled to priority under the R-SA “even

if [its bid] is higher than some others.” Randolph-Sheppard Vendors of America v. Harris, 628

F.2d 1364, 1367 (DC. Cir. 1980).

              2. NC-SLA and Its Blind Vendor Will Suffer Irreparable Harm If the Injunction
                 Is Not Issued.

        58.      NC-SLA will be irreparably harmed should Defendant proceed with this

procurement before NC-SLA has an opportunity to pursue its arbitration rights under the R-SA.




                                                16
         Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 17 of 21



The full food service contract at Fort Bragg represents the only significant source of revenue for

NC-SLA’s blind vendor, Jones, under the R-SA program. He will be devastated.

       59.     The Contract at Ft. Bragg also provides significant revenue for NC-SLA because,

as authorized by 20 U.S.C. § 107b(3), Jones pays a set-aside fee to NC-SLA from the proceeds

of the Contract which helps to support the program for all licensed vendors amounting to tens of

thousands of dollars each year. The income generated by set aside fees received from the Ft.

Bragg contract cannot be replaced by any other source available to the NC-SLA. NC-SLA will

also suffer additional economic harm because the proceeds which it receives from the Ft. Bragg

Contract are matched under Federal programs supporting SLAs in the amount of $3 for every

dollar in revenue generated by the SLA. These fees are irreplaceable for support of NC-SLA’s

operations and for the benefit of NC-SLA’s blind vendors as a group.

       60.     Sovereign immunity bars an award to NC-SLA for monetary damages for a

violation of the R-SA. Therefore, NC-SLA has no adequate remedy at law and no other recourse

if it is not able to enjoin Defendant from proceeding with this procurement pending the outcome

of the arbitration. Kansas v. SourceAmerica, 874 F.3d 1226, 1251 (10th Cir. 2017); Kentucky v.

United States, ex rel. Hagel, 759 F.3d 588, 599-600 (6th Cir. 2014).

       61.     Additionally,   NC-SLA     will    suffer   irreparable   harm   that   cannot   be

compensated in money damages should Defendant proceed with this procurement before the R-

SA arbitration proceeding is concluded. Should the procurement proceed and award is made

to another in violation of the R-SA, NC-SLA will lose its status as the incumbent contractor and

will also lose its team of workers currently performing under the incumbent contract. Loss of

incumbent status constitutes irreparable harm. See Georgia Vocational Rehabilitation Agency,

supra, 209 WL 2320878 at *11.




                                                 17
          Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 18 of 21



       62.      NC-SLA will also suffer irreparable harm by being denied the contract priority

right that Congress established for it under the R-SA. The denial of this right cannot be

fully compensated by money damages. Furthermore, public policy favors economic stability and

opportunities for the blind, matters not otherwise compensable by monetary damages.

       63.      Such loss of profit from a lost opportunity to obtain a federal contract

because of wrongful Government action by itself is sufficient to constitute irreparable harm.

Hospital Klean of Texas, Inc. v. United States, 65 Fed. Ct. 618, 627 (2005). In Kansas v.

United States, 171 F. Supp. 3d 1145, 1155, 1157 (D. Kansas 2016), the blind manager’s loss

of his job was considered to constitute irreparable harm. Because “adequate compensatory or

other corrective relief” will not be available, this factor weighs toward a finding of irreparable

harm. Id. at 1157, ( quoting Virginia Petroleum Jobbers Ass’n v. Federal Power Comm’n, 259

F.2d 921, 925 (D.C. Cir. 1958)).

             3. Granting the injunction will not cause harm to others.

       64.      There will not be substantial harm to Defendant or others during the time a

temporary restraining order and preliminary injunction is in effect. NC-SLA can and will

continue to provide all required full food services at Fort Bragg until such time as the R - S A

arbitration concludes and will do so under the terms of the incumbent contract.

       65.      This does not prejudice Defendant or require that Defendant violate other

procurement laws since the Act expressly permits Defendant to enter into direct negotiations

with NC-SLA for continued services, if necessary. See 34 C.F.R. § 395.33(d).

             4. Impact of an injunction upon the public interest.

       66.      During the time an injunction is in place, Defendant will continue to receive the

same full food services from NC-SLA that it currently receives. Benefits to the wider




                                                18
          Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 19 of 21



public would continue to be served during the time an injunction is in effect, as the

purposes of the R-SA to provide gainful employment for qualified blind vendors would

continue to be fulfilled and food services will continue to be provided.

       67.     Furthermore, the public interest is met by allowing NC-SLA the time necessary

to resolve its dispute with Defendant through the arbitration procedure mandated by Congress

under the R-SA. Here, the only effect of granting a temporary restraining order and

preliminary injunction will be to preserve the status quo pending the outcome of the arbitration

with Defendant. Thus, all the equities and other relevant factors weigh heavily in favor of

granting the requested injunction. NC-SLA has everything to lose if this relief is not granted,

but Defendant will lose nothing if an injunction is granted.

       68.     For the foregoing reasons, NC-SLA respectfully submits that no bond or security

is necessary for a Temporary Restraining Order and Preliminary Injunction to issue and requests

that such requirement under Fed. R. Civ. Proc. 65(c) be waived. Further justifying a waiver of the

bond requirement in this case, the NC-SLA was created, and Jones (the blind vendor) was

licensed by the NC-SLA, for the purpose of implementing Congressional policy under the R-SA.

As such, Plaintiff is the functional equivalent of a federal instrumentality that should be exempt

from bond requirements as provided in Fed. R. Civ. Proc. 65(c).

                                           COUNT II:
                                         All Writs Act.
       69.     Plaintiff alternatively seeks a preliminary injunction under the All Writs Act.

See V.N.A. of Greater Tift Cty., Inc. v. Heckler, 711 F.2d 1020 (10th Cir. 1983). The All

Writs Act empowers the federal courts to “issue all writs necessary or appropriate in aid of

their respective jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C. §

1651. This expansive grant of authority includes a “limited judicial power to preserve the



                                                19
          Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 20 of 21



court’s jurisdiction or maintain the status quo by injunction pending review of an agency’s

action through prescribed channels.” Arrow Transp. Co. v. Southern Ry. Co., 372 U.S. 658, 671

n. 22, (1963).

       70.       This Court has jurisdiction to hear the appeal of the arbitration panel’s

decision or a final agency action under Chapter 7 of Title 5 pursuant to 20 U.S.C. § 107d.

       71.       An injunction is necessary to preserve this Court’s jurisdiction and to maintain

the status quo so irreparable harm is not suffered by NC-SLA pending the decision of the

arbitration panel.

       72.       In order to justify the exercise of jurisdiction under the All Writs Act, the

plaintiff must “make a showing of irreparable injury sufficient in kind and degree to

override these factors cutting against the general availability of preliminary injunctions . . . .”

Sampson v. Murray, 415 U.S. 61, 83-84 (1974).

       73.       “The proper analysis adjusts the standard requirements for the requested

preliminary injunction in light of (1) whether refusal to grant the injunction will defeat the

court's review jurisdiction and (2) whether Congress intended to permit or to preclude a status

quo injunction.” V.N.A. of Greater Tift Cty., Inc., 711 F.2d 1020, 1029 (11th Cir. 1983), cert.

denied, 466 U.S. 936 (1984).

       74.       Because Plaintiff will suffer irreparable harm if an injunction is not entered to

maintain the status quo pending arbitration, Plaintiff requests injunctive relief under the All Writs

Act.

                                         VIII. PRAYER

         Plaintiff prays that an expedited hearing be held on this request for a preliminary

 injunction and that this Court issue an injunction which:



                                                 20
  Case 5:19-cv-00729-FB Document 1 Filed 06/21/19 Page 21 of 21



 1.     enjoins Defendant, its agencies and departments, from continuing
        with the ongoing procurement activity identified in Solicitation No.
        W9124J-10-R-0025, including the receipt of proposals, evaluation of
        any proposals submitted in response to Solicitation No. W9124J-18- R-
        0025, or making any contract award in connection with the
        Solicitation until such time as the R-SA arbitration proceeding
        required by the Act is concluded, or NC-SLA is awarded the contract;
        and

 2.     Plaintiff also request such other relief as this Court deems just and
        appropriate.

This the 21st day of June 2019.



                                   Respectfully submitted,

                                   NORTH CAROLINA DIVISION OF SERVICES
                                   FOR THE BLIND, N.C. DEPARTMENT OF
                                   HEALTH AND HUMAN SERVICES


                                   /s/ Peter A. Nolan
                                   Peter A. Nolan
                                   Attorney-In-Charge
                                   Texas Bar No. 15062600
                                   pnolan@winstead.com
                                   Andrew J. Schumacher
                                   Texas Bar No. 24051310
                                   aschumacher@winstead.com
                                   Winstead PC
                                   401 Congress Avenue, Suite 2100
                                   Austin, TX 78701
                                   (512) 370-2885 F: (512) 370-2850

                                   COUNSEL FOR PLAINTIFF




                                     21
